DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The new/amended claims 19, 23 and 24 require “wherein said potassium mixtures are in a microbial environment”. There is no support in the Specification as originally filed of a composition comprising a microbial environment. Support in the specification is for use of the composition to promote microbial activity or utilizing the composition comprising potassium acetate mixtures to feed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (Biodiesel Magazine, 2011) in view of Gerpen et al. (NREL, 2004) as evidenced by REG Crude Glycerin Fact Sheet (2018).
In regard to claims 1-4, 7-9 and 19-24, Sims discloses a by-product crude glycerin from biodiesel production plants (e.g. natural fats and oils processing plants) [Page 2, Paragraph 6]. REG’s crude 

The Sims and REG references do not explicitly disclose the presence of potassium oleate or potassium superoxide. Gerpen et al. disclose the biodiesel production process. The most commonly used catalyst for converting biodiesel production include sodium, potassium, and sodium hydroxide/methoxide. Additionally, feedstock contains small amounts of free fatty acids that will form soaps that will end up in the crude glycerin [Page 32]. The formation of potassium oleate (soap) is illustrated Figure 6 [Page 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of three well-known catalysts in the biodiesel production process described by Sims and Gerpen. The utilization of potassium hydroxide catalyst leads to the formation of potassium oleate in the crude glycerin byproduct. One of ordinary skill in the art would have been motivated to choose from a finite number of identified, predictable solutions (e.g. well-known catalyst types), with a reasonable expectation of success.

While the prior art reference does not describe the composition as a “food source composition for microbes” (claim 19), a “fertilizer and fertilizer additive composition” (claim 23) or “deicing and freeze conditioning agent compositions” (claim 24), these recitations have not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case the purpose or intended use of the structure in the claims does not impart any features or structural Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 1-4, 7-9 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackam et al. (US Patent Publication No. 2007/0277432 Al) in view of Applicant's Admitted Prior Art.

In regard to claims 1-3, 7-8, 19-21 and 23-24, Jackam et al. is directed to a composition comprising a by-product [Paragraph 0016] produced from natural fats and oils processing plants [Examples]. Jackam et al. disclose diluting the by-product composition with water (e.g. aqueous solution) by employing water to wash residual glycerin and salts from the FAAEs [Paragraph 0010]. While the Jackam reference does not explicitly disclose potassium mixtures. Applicant's statement in the Specification [Amended Page 8, 2nd Paragraph] describes the Jackam reference as generating the present invention potassium waste mixture. Ultimately the potassium methoxide used as a catalyst [Paragraph 0067] in Jackam's production of FAAE and glycerol becomes part of the potassium mixtures of the present invention [Applicant's Specification Page 9, lines 1-3], Although the Jackam reference is silent with respect to the potassium mixture comprising potassium oleate, potassium superoxide and potassium acetate, it is proper to base obviousness in part on the Specification's admission on Pages 8-9 for its teachings about prior-art knowledge. Patent application admissions have long been treated as prior art even if they are "not expressly listed as prior art". The present application's disclosure notifies the public of an invention and any admissions of prior art in the disclosure may be reasonably relied on by the public.

While the Jackam reference does not describe the composition as a “food source composition for microbes” (claim 19), a “fertilizer and fertilizer additive composition” (claim 23) or “deicing and freeze conditioning agent compositions” (claim 24), these recitations have not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150,152, 88 USPQ 478,481 (CCPA 1951). In this case the purpose or intended use of the structure in the claims does not impart any features or structural characteristics not already taught in the Jackam reference. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58,60 (Bd. Pat. App. & Inter. 1985).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the by-product compositions disclosed by Jackam are the potassium mixtures comprising potassium oleate and/or potassium superoxide because Applicant's admit the Jackam references result in production of these compositions.

In regard to claims 4, 9 and 22, Jackam et al. disclose mixing the by-product composition with water (e.g. aqueous solution) by employing water to wash residual glycerin and salts from the FAAEs [Paragraph 0010].

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.



Applicant argues (Pg. 7) the ash content of typical biodiesel manufacturing processes consist of chloride which causes corrosion. This argument is not persuasive. Jackam et al. disclose a composition preferably free of chlorides which cause undesirable corrosion of steel [Paragraph 0103].

Applicant’s amended claims require the limitation wherein the potassium mixtures are a food source for microbe. Applicant’s Specification [Page 7, last paragraph] discloses “microbes can use the potassium acetate as a food source”. Therefore the prior art teaching/suggestion of a composition comprising potassium acetate meets this limitation.

Applicant argues (Pg. 8) Gerpen’s potassium oleate component is a process intermediate that is converted into methyl oleate in subsequent operations. This argument is not persuasive. The formation of potassium oleate (soap) is illustrated Figure 6 [Page 6]. The utilization of potassium hydroxide catalyst leads to the formation of potassium oleate in the crude glycerin byproduct.

Applicant argues (Pg. 9) the Jackam reference does not teach a composition for application to soil, a deicing and freeze conditioning agent, or a food source. These recitations occur in the preamble 

In response to applicant's argument (Pg. 9) that waste mixtures could be not solubilized to prepare commercially useful compositions, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues (Pg. 10) the Jackam reference is silent on the composition of the waste material or its uses. While the Jackam reference does not explicitly disclose potassium mixtures, 

The declaration under 37 CFR 1.132 filed 06/04/2021 is insufficient to overcome the prior art rejection(s) of the claims as set forth in the last Office action because:

Applicant declares (Pg. 3) there is no reference in the prior art to potassium mixtures including potassium oleate, potassium acetate, or potassium superoxide being formed and Gerpen describes potassium oleate as undesirable. Sims discloses a by-product crude glycerin from biodiesel production plants (e.g. natural fats and oils processing plants) [Page 2, Paragraph 6] and Gerpen describes formation of potassium oleate (soap) in Figure 6 [Page 6]. The presence of this undesirable byproduct within Sims by-product crude glycerin is obvious to one of skill in the art. Applicant’s argument is not persuasive.

Applicant declares (Pg. 3) the prior art products are unsuitable for use in any of the recited applications as it is too viscous and must be heated to make pumpable. This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pumpable composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nor is the property of being “pumpable” considered integral to a fertilizer, deicer, or food source compositions.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 14, 2021